Citation Nr: 1613870	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-18 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing in March 2011.  A transcript of the hearing is associated with the evidentiary record.

In July 2011, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for diabetes, and remanded the claim of service connection for further development.

In April 2014, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his March 2011 hearing is no longer employed by the Board, and he was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707 (2013).  In April 2014, the Veteran requested a new hearing before the Board at his local RO.  Accordingly, in April 2014, the Board remanded the matter to afford the Veteran a new hearing.

In February 2016, the Veteran presented testimony in a videoconference hearing before the undersigned VLJ.  A transcript of the hearing is associated with the evidentiary record.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include treatment records from the Dallas VA Medical Center (VAMC) dated April 2011 to April 2013, and a March 2014 appellate brief; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claim must again be remanded.

The evidentiary record indicates there may be outstanding service treatment records.  A November 1992 service treatment record states the Veteran's records were reviewed for retirement, and no disqualifying defects were noted.  However, the Veteran has testified that his service was extended, and he was not able to retire from active duty service until June 1993.  See March 2011 Travel Board hearing testimony.  The Veteran's separation date in June 1993 is confirmed by his DD Form 214.  The Veteran's available service treatment records do not include a separation examination report, or any records dated after November 1992.  As the Veteran has testified his diabetes was first diagnosed during active duty service in 1993, on remand, the AOJ should undertake appropriate efforts to obtain any outstanding service treatment records.

The evidentiary record also indicates there are outstanding treatment records from VA and federal facilities.  The Veteran testified at the March 2011 Travel Board hearing that he began receiving treatment for his diabetes at a Fort Worth VA facility in 1998.  During the February 2016 videoconference hearing, the Veteran testified he transferred his care to the Dallas VAMC in 2000.  In accordance with the Board's July 2011 remand instructions, the AOJ requested records from the Dallas VAMC from 1998 to 2000, but received a negative response.  On remand, the AOJ should obtain any treatment records specifically from VA facilities in Fort Worth.  Further, the evidentiary record does not contain the Veteran's full records from the Dallas VAMC dated between June 2005 and April 2010; a report of hospitalization indicates the Veteran was admitted in June 2008 for hyperglycemia.  On remand, the AOJ should obtain all outstanding Dallas VAMC treatment records.

The Veteran was afforded a VA examination in October 2012.  In the rationale for the nexus opinion provided, the examiner noted prescriptions for diabetes medication from Nellis Air Force Base in October 1994, which the examiner stated were noted upon a review of the Veteran's pharmacy profile via remote access data; these pharmacy records are not currently of record.  See, e.g., May 2008 Formal Finding of Unavailability (Mike O Callaghan Federal Hospital from January 1991 to December 1994); March 2006 Formal Finding of Unavailability (Nellis Air Force Base from 1993 to 1994).  Further, the October 2012 VA examiner stated laboratory reports dated in October 1997 and February 1999 were reviewed, however such reports are not currently associated with the evidentiary record.  On remand, the AOJ should undertake appropriate development to obtain any outstanding treatment records, to include pharmacy records, from Nellis Air Force Base, to include from any online systems as referenced by the October 2012 VA examiner.  The AOJ should also obtain any outstanding VA or other federal treatment records, to include the 1997 and 1999 laboratory reports referenced by the VA examiner.  All records should be associated with the evidentiary record.

Finally, the Board finds the October 2012 VA examiner's opinion is inadequate upon which to base a decision, as it appears the examiner's opinion was based upon incorrect facts.  First, the October 2012 VA examiner noted the Veteran's report that he was not separated from active duty service until June 1993 contradicted the November 1992 service treatment record discussed above, and the fact the Veteran filed his first claim for VA disability benefits in January 1993.  However, the Veteran's separation date in June 1993 is confirmed by his DD Form 214.  See also March 1993 VA notification letter (ceasing processing of claim because the Veteran was still on active duty).  Further, the October 2012 VA examiner referenced a June 25, 2001 VA treatment record which documented a "newly diagnosed" type II diabetic.  However, that document does not pertain to the Veteran and was incorrectly associated with the Veteran's records, as it clearly lists another veteran's name and Social Security number, including within that particular treatment note.  Finally, the October 2012 VA examiner noted that in an October 2012 treatment note, the Veteran's VA primary care physician noted the Veteran had been diabetic for about 12 years.  However, the October 2012 VA examiner did not address older VA treatment records which indicated the Veteran has been diabetic since 1993 or 1994.  See May 2005 Ambulatory MD/DO note (diabetes, type II for 11 years); January 2005 Ambulatory MD/DO note (diabetes, type II for 11 years); December 2003 Optometry consultation (diabetes, type II diagnosed in 1993).  On remand, the AOJ should obtain an addendum opinion from the October 2012 VA examiner regarding the nature and etiology of the Veteran's diabetes mellitus, type II.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding service treatment records, to include any separation examination report and any service treatment records dated from November 1992 to June 1993.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

2. The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include pharmacy reports, from Nellis Air Force Base, to include from any online systems as referenced by the October 2012 VA examiner.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

4. The AOJ should obtain all outstanding VA treatment records, to include any records including laboratory reports dated from 1997 to 1999 as referenced by the October 2012 VA examiner, all records from VA facilities in Fort Worth dated from 1998 to 2000, and all outstanding records from the Dallas VAMC dated from June 2005 to April 2010, and from April 2013 to the present.  All obtained records should be associated with the evidentiary record.

5. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the October 2012 VA examiner.  If the examiner is not available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current diabetes mellitus, type II.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current diabetes mellitus, type II, was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the contentions of the Veteran and his ex-wife that the Veteran was first diagnosed with diabetes in 1993, and the Veteran's contentions he experienced symptoms of diabetes during his active duty service.  See, e.g., February 2016 videoconference hearing testimony.

The VA examiner should also address the VA treatment records dated in 2003 and 2005 which indicate the Veteran has had diabetes since about 1993 or 1994.

The examiner should specifically note the Veteran's retirement in June 1993 has been confirmed by his DD Form 214.  Further, the examiner should specifically note the June 25, 2001 VA treatment record noted in the October 2012 VA examination report was incorrectly filed, and did not pertain to the Veteran.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current diabetes mellitus, type II, had its onset within the first post-service year following retirement from active military service?

The examiner should specifically address the prescription of a diabetes medication in 1994 in Nellis Air Force Base pharmacy records, as referenced by the October 2012 VA examiner.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

6. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

